Citation Nr: 0301640	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  00-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a genitourinary disorder (other than a prostate disorder), 
to include as secondary to exposure to Agent Orange.  

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a colon disorder, including diverticulitis, to include as 
secondary to exposure to Agent Orange.  

(The issue of entitlement to service connection for a 
prostate disorder will be the subject of a later 
decision.)  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The veteran is not represented in 
this appeal.  

In June 2001, the veteran gave sworn testimony at a 
hearing before the undersigned Board member at the RO.  A 
transcript of that hearing is of record.  

When this case was previously before the Board in August 
2001, it was remanded to the RO for additional development 
and for compliance with the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  Following the 
requested development, the RO continued its denial of the 
claimed benefits.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for a prostate 
disorder pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  It is not shown that the veteran served in the waters 
offshore from the Republic of Vietnam or that his active 
service involved duty or visitation in the Republic of 
Vietnam.  

2.  A rating decision dated in July 1968 denied service 
connection for genitourinary disability.  The veteran was 
informed of this determination and of his appellate rights 
later that month but did not initiate an appeal.  

3.  A rating decision dated in January 1998 denied service 
connection for a colon disorder.  The veteran was informed 
of this determination and of his appellate rights later 
the same month but did not initiate an appeal.  

4.  The evidence received in conjunction with the 
application to reopen the foregoing claims is partly new, 
but it is not so significant that it must be considered in 
order to fairly decide the merits of the claims for 
service connection for colon and genitourinary 
disabilities, to include as secondary to Agent Orange.  


CONCLUSIONS OF LAW

1.  The July 1968 rating decision denying service 
connection for genitourinary disability is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.104(a), 3.160, 20.200, 20.201, 20.302, 20.1103 (2002).  

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
genitourinary disability (other than a prostate disorder), 
to include as secondary to exposure to Agent Orange.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2002).  

3.  The January 1998 rating decision denying service 
connection for a colon disorder is final.  38 U.S.C.A. § 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.160, 20.200, 20.201, 20.302, 20.1103 (2002).  

4.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
colon disorder, including diverticulitis, to include as 
secondary to exposure to Agent Orange.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VCAA redefined VA's duty to assist and enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See also 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  

On August 29, 2001, the final rules to amend VA 
adjudication regulations to implement the provisions of 
the VCAA were published in the Federal Register.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The regulations 
governing applications to reopen previously and finally 
denied claims were made effective only with respect to 
those applications received on or after August 29, 2001.  
Id.  

However, the United States Court of Appeals for Veterans 
Claims (Court) in Quartuccio v. Principi, 16 Vet. App. 183 
(2002), has interpreted VA's obligations under the VCAA, 
noting that a claimant was defined under the Act as "any 
individual applying for, or submitting a claim for, any 
benefit under the laws administered by the Secretary."  38 
U.S.C.A. § 5100.  The Court therefore concluded that a 
person attempting to reopen a previously and finally 
denied claim is a claimant under the VCAA.  Quartuccio, 16 
Vet. App. at 187.  Thus, the Court held, 38 U.S.C.A. § 
5103(a), as amended by the VCAA, and the provisions of 
38 C.F.R. § 3.159(b) implementing that section, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
Id.  The provisions of 38 U.S.C.A. § 5103(a) state that 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim.  As part of 
the notice, VA must notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by VA.  

With respect to VA's duty to furnish notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim, 38 U.S.C.A. 
§ 5103(a), the Board notes that in June 2000, the veteran 
was provided a statement of the case with respect to the 
issues now before the Board.  Following the Board's August 
2001 remand, a supplemental statement of the case was 
furnished in October 2002.  These documents set forth the 
legal criteria governing applications to reopen, listed 
the evidence considered by the RO, and offered analyses of 
the facts as applied to the legal criteria set forth 
therein, thereby informing the veteran of the information 
and evidence necessary to substantiate his claims.  The 
supplemental statement of the case included the provisions 
of the regulations implementing the VCAA, including 
38 C.F.R. § 3.159(b)(1) pertaining to the duty to notify 
the claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, VA will attempt 
to obtain on the claimant's behalf.  

In correspondence dated in January 2002, moreover, the RO 
advised the veteran of the provisions of the VCAA and of 
the information and evidence necessary to substantiate his 
claims, including the need to provide competent medical 
opinion linking his currently claimed disabilities with 
his claimed exposure to Agent Orange while on active duty.  
The RO also provided the veteran with medical releases to 
enable VA to obtain private medical records and informed 
the veteran of the information and evidence that VA had or 
would attempt to obtain.  The Board therefore finds that 
the statutory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA is not an 
issue in this case.  See Quartuccio, 16 Vet. App. at 187. 
The Board concludes that VA has informed the veteran of 
the type of information and evidence necessary to 
substantiate the application to reopen his previously and 
finally denied claims.  

The Board observes that the RO obtained the evidence 
identified by the veteran to the extent possible.  The 
service department was contacted regarding any possible 
exposure of the veteran to herbicides while in service.  
Both private and VA treatment reports were obtained and 
associated with the record.  In March 2002, the RO 
informed the veteran of the evidence that it was able to 
obtain and of its inability to obtain evidence from the 
Mounds Clinic without an address, which the veteran had 
failed to provide when he submitted his medical releases 
the previous month.  The veteran did not respond to this 
request.  

The Board notes that the duty to assist, as defined in 
38 U.S.C.A. § 5103A, is not invoked under the VCAA unless 
new and material evidence has been received to reopen a 
previously and finally denied claim.  See 38 U.S.C.A. § 
5103A(f); Quartuccio.  

New and Material Evidence

The record shows that a rating decision dated in July 1968 
denied service connection for genitourinary disability.  
The veteran was informed of this determination and of his 
appellate rights later that month but did not initiate an 
appeal.  The record also shows that a rating decision 
dated in January 1998 denied service connection for a 
colon disorder.  The veteran was likewise informed of this 
determination and of his appellate rights later the same 
month but did not initiate an appeal.  The rating 
decisions therefore became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 
20.1103.  However, a claim will be reopened if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.1105 (2001); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. West, 12 
Vet. App. 312, 314 (1999).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  When determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).  

The Board must address the issue of new and material 
evidence in the first instance because it determines the 
Board's jurisdiction to reach the underlying claim and to 
adjudicate the claim de novo.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).  Once the Board finds that no such evidence has 
been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither 
required nor permitted.  Id. at 1384.  Any finding entered 
when new and material evidence has not been submitted "is 
a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board).  

A.  Genitourinary disability

The evidence before the rating board in July 1968 
consisted principally of the service medical records and 
the June 1968 report of VA examination.  The service 
medical records show that the veteran was hospitalized in 
service in 1959 for right acute non-venereal orchitis.  
When seen at a service clinic six days following 
discharge, it was reported that he had had mumps in the 
right testis.  

In September 1962, the veteran was seen at a service 
dispensary for complaints of colicky pain in the left 
flank that was not referred into the penis or testicles.  
The pain, which was of moderate intensity, lasted for two 
to three hours and then subsided.  Although there was no 
fever, chills or hematuria, there was mild dysuria without 
urgency or frequency.  It was noted that he had had 
gonorrhea (GC) nine months previously with an allergic 
reaction to Penicillin at that time.  Other than "mumps 
orchitis" in the past, no other significant history was 
noted.  The impression was hematuria probably secondary to 
a renal stone or "pyelo" (probably a reference to 
pyelonephritis).  The following day, the veteran reported 
to emergency sick call with complaints of dysuria.  

However, an annual physical examination in January 1960 
was negative for complaints or findings of any 
genitourinary disorder.  A medical history at that time 
indicated that the veteran had been hospitalized a month 
previously for "mumps - orchitis" with no sequelae.  
Accordingly, this episode was not considered disqualifying 
(NCD).  

In March 1962, the veteran was seen at a service 
dispensary for a chief complaint of urethral discharge, 
which was determined to be gonorrhea.  In September 1962, 
x-rays of the kidneys, ureter and bladder (KUB) were 
normal.  

The veteran's separation examination in January 1968 was 
negative for complaints or findings of any genitourinary 
disorder, and a VA examination the following June was 
similarly negative.  

The evidence received since the unappealed rating decision 
shows episodic complaints of genitourinary distress but no 
real continuity of symptomatology such as to suggest any 
relationship between those complaints and service.  See 
38 C.F.R. § 3.303(b).  

On a VA examination in March 1994, the veteran complained 
of a tender right testicle and of post void dribbling and 
hesitancy.  He also complained of burning on ejaculation.  
A genitourinary disorder was not diagnosed.  

In September 1997, the veteran was seen in the VA 
outpatient clinic for complaints of intermittent pain in 
the right testicle of a year to a year and a half's 
duration.  A history of mumps with orchitis at the age of 
21 was noted.  However, a physical examination was 
essentially negative.  The right testicle was small, soft 
and nontender.  The left testicle was also found to be 
normal.  The diagnostic impression was epididymo-orchitis.  

In December 1998, it was reported that the veteran 
complained that he was having trouble urinating and that 
medication he had been given was not working.  

A urine screen by VA in January 1999 was negative.  

When seen in the VA outpatient clinic in December 1999, 
the veteran's complaints included occasional testicular 
pain.  

When seen in the VA outpatient clinic in February 2000, it 
was reported that the veteran had scrotal soreness.  By 
May 2000, the veteran did not have any genitourinary 
symptoms.  

In January 2001, the veteran was seen in the VA outpatient 
clinic with a complaint of a tender right testicle of 
about three weeks' duration.  An examination showed 
tenderness of the dependent portion of the right testis 
without nodule or mass.  The impressions included 
epididymitis.  

When seen in the VA outpatient clinic in March 2001, the 
veteran complained of recurrence of tenderness in the 
right testicle.  When seen four days later, he had 
tenderness and cystic nodularity dependently in the right 
testis.  An ultrasound from 1997 was reviewed that showed 
a small hydrocele there.  The impression was epididymitis.  

A VA ultrasound of the scrotum in April 2001 showed that 
the testes were normal in size but disclosed small 
bilateral hydroceles.  

Although the evidence received since the July 1968 rating 
decision is new and shows continuing genitourinary 
complaints, none of this evidence is material because it 
does not relate, or even tend to relate, the current 
genitourinary complaints to service or to any incident of 
service origin.  Rather, the new evidence demonstrates 
that the veteran's genitourinary complaints - other than 
those referable to his prostate - were not voiced until 
March 1994, when he complained of a tender right testicle.  
This eventually culminated in a finding of a hydrocele.  
However, the new evidence, when considered alone, or in 
conjunction with evidence previously of record, does not 
relate his current genitourinary problems to service or to 
any complaints or findings noted in service.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
by service, 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002), 
the law requires that there be a showing of current 
disability and of a link of the current disability to 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000) (emphasis added).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (to the same effect).  

Although the veteran is capable of providing evidence of 
symptomatology, he is not capable as a lay person of 
opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995), and cases cited therein.  See 
also 38 C.F.R. § 3.159(a)(1) (2002) (defining competent 
medical evidence as "evidence provided by a person who is 
qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions" or 
statements "conveying sound medical principles found in 
medical treatises," as well as statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses).  

None of the new evidence, considered in light of that 
before the rating board in July 1968, provides "a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, . . ."  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (emphasis 
added).  As such, the new evidence is not so significant 
to the issue in this case that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  As the additional evidence is not both new 
and material, the application to reopen must be denied.  

B.  Colon disorder, to include diverticulitis

The evidence before the rating board in January 1998 
included the service medical records, which were 
completely negative for complaints or findings of any 
colon disorder.  The veteran's digestive system was normal 
on VA examination in June 1968.  Stool was guaiac negative 
on a VA examination in March 1994.  

In November 1996, the veteran was briefly hospitalized for 
a complaint of melena.  He denied hematochezia.  The 
diagnosis was upper gastrointestinal bleed.  

In September 1997, the veteran was seen in the VA 
outpatient clinic for complaints that included occasional 
stool incontinence since treatment for peptic ulcer 
disease in November 1996.  The diagnostic impression was 
occasional stool incontinence of unknown etiology.  

Despite the complaints of bowel incontinence, a flexible 
sigmoidoscopy was normal in October 1997.  However, an 
outpatient note dated that month indicates that a Barium 
enema earlier in October showed sigmoid diverticulae.  
Diverticulosis was suspected on a nutrition assessment in 
November 1997.  

Evidence added to the record since the January 1998 rating 
decision includes private and VA reports of examination 
and treatment, as well as the veteran's hearing testimony.  
This evidence shows that the veteran was hospitalized in 
November 1976 with a complaint of black tarry stools and 
an episode of hematemesis about two hours prior to 
admission.  Occult blood was 2+ positive.  However, there 
was no radiographic evidence of a pathologic process of 
the colon on x-ray examination at that time.  An upper 
gastrointestinal series in November 1976 showed an active 
duodenal ulcer, which was the final diagnosis on discharge 
from the hospital.  

There was no radiographic evidence of a pathologic process 
of the colon on private x-ray examination in August 1981.  

When the veteran was seen privately in August 1993 for a 
complaint of left-sided back pain of five days' duration, 
diverticulitis was suspected.  A nursing note dated in 
November 1996 indicates that no tarry stools were 
reported.  

When seen in the VA outpatient clinic in January 1999, the 
veteran's complaints included leakage of stool, which was 
said to be chronic.  His stool was guaiac negative.  Stool 
was guaiac negative when the veteran was seen in the VA 
outpatient clinic in February 2000 and again in January 
2001.  

Although the evidence received since the January 1998 
rating decision is new and shows evidence of 
diverticulitis as a chronic disorder, the new evidence is 
not material because it does not demonstrate any link with 
service or any incident of service origin.  Rather, the 
new evidence shows that the earliest evidence of any 
possible disorder of the colon was in August 1993, when 
diverticulitis was suspected.  The presence of 
diverticulae in the colon was not shown, however, until a 
Barium enema was performed in October 1997.  However, the 
new evidence, when considered alone, or in conjunction 
with evidence previously of record, does not relate any 
current disorder of the colon, including diverticulitis, 
to service or to any incident of service origin.  Thus, 
none of the new evidence, considered in light of that 
before the rating board in January 1998, provides "a more 
complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, . . ."  Hodge 
v. West, 155 F.3d at 1363.  The new evidence is not, 
therefore, so significant to the issue in this case that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156(a).  As the additional 
evidence is not both new and material, the application to 
reopen must be denied.  

Agent Orange

In so deciding, the Board has considered the veteran's 
contention that his current disabilities are a consequence 
of exposure to Agent Orange during his Naval service.  

For veterans who served in Vietnam between January 9, 
1962, and May 7, 1975, the provisions of 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a 
presumption of service connection for certain listed 
diseases that become manifest to a compensable degree 
during a claimant's lifetime or within the time limits 
established in law for specific diseases.  Service in the 
Republic of Vietnam includes service in the waters 
offshore and in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  However, there 
does not appear to be any evidence that the veteran had 
such qualifying service.  Moreover, the diseases entitled 
to service connection on a presumptive Agent Orange basis 
do not include the disorders for which service connection 
is now claimed.  See 38 C.F.R. § 3.309(e).  There is thus 
no legal entitlement to service connection for the claimed 
disabilities on a presumptive Agent Orange basis.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the 
law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement 
under the law), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (Table).  

Because the claimed disabilities are not listed under 38 
C.F.R. § 3.309(e) (diseases associated with exposure to 
herbicide agents), there was formerly no presumption that 
the veteran was exposed to Agent Orange during his 
military service.  See 38 C.F.R. § 3.307(a)(6)(iii); 
McCartt v. West, 12 Vet. App. 164 (1999).  However, 
section 201 of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(Dec. 27, 2001), created section 1116(f) of title 38, 
United States Code, which provides for a rebuttable 
presumption of exposure to Agent Orange if a veteran 
served in Vietnam during the period from January 9, 1962, 
to May 7, 1975.  This change, which took effect on 
December 27, 2001, overruled McCartt.  Although the 
statute does not expressly so state, it would seem that 
this presumption, which constitutes liberalizing 
legislation, would involve a similar restriction as that 
set forth above with respect to presumptive service 
connection; that is, that a veteran who served in the 
waters offshore from the Republic of Vietnam or in other 
locations must have service that involved duty or 
visitation in the Republic of Vietnam for the presumption 
to apply.  

Although the veteran's DD-214 reflects the award of a 
Vietnam Service Medal with a Bronze Star, he does not 
contend that the conditions of his service involved duty 
or visitation in Vietnam (as distinguished from its 
contiguous waters).  Rather, he claims that while serving 
aboard the USS Forrestal (CVA-59) in the waters off 
Vietnam, there was a fire aboard ship and that he was 
exposed to chemicals.  The record shows that the veteran 
was aboard the Forrestal during a fire aboard ship in July 
1967.  At the time of the Forrestal fire, the ship was 
operating on Yankee Station off the coast of North Vietnam 
in the Gulf of Tonkin.  The Forrestal was in its fifth day 
of operations when the fire occurred, and the ship never 
returned to Vietnam after repairs to the ship in the 
Philippines and in Norfolk, Virginia, its home port.  
Because it does not appear that the veteran's service 
involved duty or visitation in the Republic of Vietnam, 
his underlying claims for service connection for a 
genitourinary disorder (other than a prostate disorder) 
and for a colon disorder, including diverticulitis, due to 
Agent Orange can only be on a direct incurrence basis 
under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.  

The remand requested that the RO obtain, if possible, any 
evidence that a herbicide agent, specifically 2,4-D; 
2,4,5-T and its contaminant TCDD; cacodylic acid; and 
picloram, was stored on, transported by, or used on the 
Forrestal.  The report from the service department dated 
in October 2002, however, shows that there is no record 
showing that the veteran was exposed to herbicides.  
Although the veteran might well have been exposed to 
chemicals during the fire aboard Forrestal, there is no 
showing that those chemicals were herbicides.  

Furthermore, although the RO, pursuant to the remand, 
requested that the veteran furnish competent medical 
opinion from a treating physician showing a link between 
his claimed conditions and exposure to Agent Orange, the 
veteran provided no such evidence.  

The Board notes that the veteran has been notified by the 
RO in the statement of the case that the Secretary has 
determined that a presumption of service connection is not 
warranted for any condition other than those for which VA 
has found a positive association between the condition and 
such exposure.  The Board observes that an association 
between the occurrence of a disease in humans and exposure 
to Agent Orange "shall be considered to be positive for 
the purposes of this section if the credible evidence for 
the association is equal to or outweighs the credible 
evidence against the association."  38 U.S.C.A. § 
1116(b)(3).  In effect, an association is governed by a 
rule of benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2002).  This in turns indicates that 
there is little epidemiological evidence showing any 
etiologic association between exposure to Agent Orange and 
the disabilities claimed herein.  


ORDER

The application to reopen a claim of entitlement to 
service connection for a genitourinary disorder (other 
than a prostate disorder), to include as secondary to 
exposure to Agent Orange, is denied.  

The application to reopen a claim of entitlement to 
service connection for a colon disorder, including 
diverticulitis, to include as secondary to exposure to 
Agent Orange, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

